Citation Nr: 0526122	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  03-05 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, to include as secondary to a 
service-connected disability of the lumbar spine.

2.  Entitlement to an increased original evaluation for 
bilateral hearing loss, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel



INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1966 and from March 1978 to March 1984.  This case 
comes before the Board of Veterans Appeals (the Board) on 
appeal from March 2002 and April 2003 rating decisions of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained or requested by the 
RO.

2.  Degenerative disc disease of the cervical spine was not 
present in service, and is not shown to be related to service 
or related to a service-connected disability.

3.  The veteran's hearing loss is manifested by average 
puretone thresholds, at 1000, 2000, 3000, and 4000 Hertz, of 
70 decibels in the right ear and 69 decibels in the left ear, 
with speech recognition ability of 76 percent in both ears.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the cervical spin was not 
incurred in or aggravated by active service, and is not 
proximately due to or the result of a service connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.310 (2004).

2.  The criteria for a disability evaluation for bilateral 
hearing loss in excess of 10 percent, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3/159 (b) (2004); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran VCAA notice letters in 
January 2002 and September 2002 with respect to his claims 
for service connection for bilateral hearing loss and for a 
cervical spine disability.  The RO subsequently granted 
entitlement to service connection for bilateral hearing loss 
and assigned a 10 percent rating, which the veteran has 
appealed.  The RO has not sent a second VCAA letter detailing 
the later claim for an increased rating for bilateral hearing 
loss.  There is no requirement that a second letter be sent.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  In addition, by virtue of 
the rating decisions on appeal, and the statements of the 
case (SOCs), he was provided with 


specific information as to why his claim seeking a higher 
initial rating was being denied, and of the evidence that was 
lacking, as well as being informed why his claim for service 
connection for a cervical spine was being denied, and of the 
evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's January 2002 and September 2002 letters notified the 
appellant of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letter explained that VA would help him get 
such things as medical records, or records from other Federal 
agencies, but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.  In addition, the appellant was specifically told 
of the type of evidence that would be needed to show 
entitlement to service connection for his cervical spine 
disability.

Finally, with respect to element (4), the Board notes that 
the RO has asked the appellant to submit all available 
evidence.  He was asked to tell VA about any other records 
that might exist to support his claim.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of the November 2003 SOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) 


(2004).  The RO obtained service medical records, private 
medical records, and VA treatment records.  The veteran was 
provided several VA examinations.  The veteran has not 
indicated that there is additional evidence available.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, to include as secondary to a 
service-connected lumbar spine disability.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  


This principle has been repeatedly reaffirmed by the United 
States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records are negative for any 
mention of a cervical spine disability, or degenerative disc 
disease of the cervical spine.  There is no indication of any 
complaints regarding the veteran's neck or any elements or 
symptoms of degenerative joint disease.  The medical evidence 
of record does not suggest any direct link to service for 
degenerative joint disease of the cervical spine.  Therefore, 
direct service connection is not warranted for this 
disability. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

The veteran has not asserted that his cervical spine 
disability is directly related to service, but has claimed 
that it should be service connected because it is secondary 
to a lumbar spine disability, which is service-connected.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition it shall be considered as part of the 
original condition.  38 C.F.R. § 3.310(a) (2004).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v Brown, 7 
Vet. App. 439 (1995) (en banc).

The veteran's private medical records reflect that the 
veteran began complaining of neck pain in 2002.  In August 
2002, the veteran underwent surgery, which was C5-C6-C7 
anterior cervical discectomy with fusion, and insertion of 
anterior cervical plate.  The treatment records do not 
indicate any link to the veteran's low back disability.

The veteran underwent a VA examination in December 2002.  The 
examiner reviewed the veteran's medical records and current 
condition and offered his opinion that the veteran's 
degenerative disc disease of the cervical spine is not a 
secondary complication of the lumbar spine condition.

The veteran submitted an opinion for his private physician, 
Dr. John D. Johnson, Jr..  Dr. Johnson stated that the 
veteran has been treated for both a lumbar and cervical spine 
disability and that he does not feel that the lumbar 
surgeries contributed to the cervical injury.  Dr. Johnson 
offered his opinion that the veteran's cervical spine 
disability was not caused by his lumbar spine disability.

Based on the above, the Board finds that entitlement to 
service connection for degenerative disc disease of the 
cervical spine, secondary to a lumbar spine disability, is 
not warranted.  The Board notes both the VA examiner's and 
private physician's opinions that there is no relationship 
between the lumbar spine disability and the veteran's 
degenerative disc disease of the cervical spine.  The Board 
acknowledges that the veteran is of the opinion that his 
cervical spine disability is related to his lumbar spine 
disability.  However, while the veteran is competent to 
describe symptoms, he is not a medical professional, and is 
not competent to offer opinions as to the diagnosis or 
etiology of medical conditions.  See, Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Service connection is not warranted 
for degenerative disc disease of the cervical spine, claimed 
as secondary to a lumbar spine disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.310 (2004).

III.  Increased rating for bilateral hearing loss

The appellant filed a claim in December 2001 seeking service 
connection for his bilateral hearing loss.  The RO granted 
service connection and assigned a 10 percent disability 
rating.  The veteran appealed, seeking a higher rating.  
Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002).  Percentage 
evaluations are determined by comparing the manifestations of 
a 


particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2004).  The percentage ratings represent, as far as can 
practically be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will consider all evidence of record.  

Assignment of a specific disability evaluation for hearing 
loss is achieved by the mechanical application of the Rating 
Schedule to the numeric designations assigned, after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  The severity of a hearing 
loss disability is determined by applying the criteria set 
forth at 38 C.F.R. § 4.85 (2004).

Under these criteria, evaluations of hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
See 38 C.F.R. § 4.85 (2004).  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes eleven auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100, 
Table VI (2004).

VA audiometric examination in March 2002 indicated the 
following puretone thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
        
45
45
50
90
95
LEFT
        
40
40
45
90
       
100

Average puretone threshold for the right ear was 70 decibels 
with a speech recognition score of 76 percent.  Average 
puretone threshold for the left ear was 69 decibels with a 
speech recognition score of 76 percent in the left ear.  
Applying these test results to Table VI of the Rating 
Schedule, the Roman numeric designation is IV for the right 
ear and IV for the left ear.  38 C.F.R. § 4.85, Table VI 
(2004).  When these Roman numeric designations are applied to 
Table VII, the result is a disability evaluation of 10 
percent.  38 C.F.R. § 4.85, Table VII, DC 6100 (2004).  

An alternative method for rating hearing loss disability may 
be applicable if the puretone thresholds at 1000, 2000, 3000, 
and 4000 Hertz are all at 55 decibels or higher, or if the 
puretone threshold at 1000 Hertz is 30 or less and at 2000 
Hertz is 70 or more.  38 C.F.R. § 4.86 (2004) (with each ear 
evaluated separately).  This regulatory provision is not 
applicable to this case, for the hearing loss illustrated by 
the March 2002 examination results is not, in either ear, at 
55 decibels or greater at each of the frequencies, nor is it 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  

The veteran underwent a second VA audiometric examination in 
December 2002 which indicated the following puretone 
thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
        
10
20
30
75
85
LEFT
        
15
20
30
80
        
90

Average puretone threshold for the right ear was 53 decibels 
with a speech recognition score of 80 percent.  Average 
puretone threshold for the left ear was 55 decibels with a 
speech recognition score of 76 percent in the left ear.  
Applying these test results to Table VI of the Rating 
Schedule, the Roman numeric designation is IV for the right 
ear and IV for the left ear.  38 C.F.R. § 4.85, Table VI 
(2004).  When these Roman numeric designations are applied to 
Table VII, the result is again a disability evaluation of 10 
percent.  38 C.F.R. § 4.85, Table VII, DC 6100 (2004).  

Using the results of the December 2002 examination, the 
alternative method for rating hearing loss is again 
applicable to this case, for the hearing loss illustrated by 
the December 2002 examination results is not, in either ear, 
at 55 decibels or greater at each of the frequencies, nor is 
it 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz.  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 10 percent for the veteran's 
bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2004).  

The RO has not expressly considered referral of the case to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004).  
This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  

Such an award must be based on a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  The 
Court has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) (2004) 
only where circumstances are presented which the Director, 
Compensation and Pension Service, might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence does not suggest the appellant's 
bilateral hearing loss has caused marked employment 
interference or requires frequent medical treatment.  There 
is no evidence of hospitalization or significant ongoing 
treatment for his hearing loss.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further consideration of an extraschedular evaluation.  


ORDER

Entitlement to service connection degenerative disc disease 
of the cervical spine, claimed as secondary to a lumbar spine 
disability, is denied.

Entitlement to an original evaluation in excess of 10 percent 
for bilateral hearing loss, is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


